I concur in the majority opinion and make the following additional comments.
Appellants, Kerry Ford and Williams Ford, are parties to existing franchise agreements with appellee, Ford. These franchise agreements, into which the parties entered in June 1972, contain language relating to the rights of the parties in the event Ford decides to appoint a new dealer within ten miles of an existing dealer. Applying R.C. 4517.50 retroactively, as appellants would have us do, would impose additional duties upon Ford and would affect existing rights enjoyed by Ford under the franchise agreements with appellants. To apply R.C. 4517.50
retroactively would give the franchise agreements between appellants and Ford different legal effect from that which they had under the law when those franchise agreements were executed.
Without express legislative intent, statutes are presumed to be prospective in operation. R.C. 4517.50 does not contain any express language indicating that the General Assembly intended that the provisions be applied to franchise agreements executed prior to its effective date, and to do so would alter the contractual rights of the parties involved. *Page 653